United States Court of Appeals
                       For the First Circuit

No. 02-1846

                       ERNESTO CIRILO-MUÑOZ,

                       Petitioner, Appellant,

                                 v.

                      UNITED STATES OF AMERICA,

                        Respondent, Appellee.


                               ERRATA

     The opinion of this Court, issued on April 15, 2005, should be

amended as follows.

     On page 12, line 7: change “court” to “case”.

     On page 13, second-to-last line of page:     change “430" to

“490“.

     On page 19, line 4 of first full paragraph: change “n.3“ to

“n.2“.

     On page 21, second-to-last line of note 11: change “Cirilo-

Muñoz” to “Cirilo[-Muñoz]”.

     On page 23, lines 8-11: change “a formal finding that the

victim was a police officer when he assisted in the venture.   But

there is no detailed discussion of the evidence on which such a

finding might rest.” to “a formal finding that Cirilo knew that the

victim was a police officer when he (Cirilo) assisted in the

venture.   But there was no detailed discussion by the district

judge of the evidence on which such a finding might rest.”